Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of arguments and amendments on 8/25/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-21 are pending in the case.
This action is made Final.  


Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive for the following reasons. Applicant contends that Vidas is “silent as to retrieving, by the device, metadata associated with the custom predictive security model” because applicant interprets Vidas as not “receiving, obtaining, collecting, or otherwise aggregating” metadata associated with a custom predictive model. The Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is evident in the prior rejection that the Examiner indicated that Ronen and Morris do not teach   “retrieving, by the device, metadata associated with the custom predictive security model” but it is also evident in the rejection of the reliance on Ronen for retrieving a custom predictive security model from a model library that contains data from one or more sources. (Para 15-24). As explicitly stated in Ronen, the modeler 207 creates an on-premise security model by analyzing and accessing transactions on devices and for training a security model (Para 18-19), which allows the device to calculate a predictive security model (Para 21-22). The predictive security model is used to classify transactions, or other data behaviors to present a prediction of an anomaly, or malfunctioning device or normal activity (Para 26). More than one predictive security model is created for detecting transactions which are then made available to other devices (Para 29). A GUI can be provided for defining and creating a security model based on data. (Para 30-31).  Therefore, it is clear that Ronen while silent on retrieving metadata associated with a predictive security model, that Ronen retrieves data associated with not just one but multiple security models (See also Para 51-55). In combination and as stated in the office action, Morris in combination teaches and suggests aggregating data from different sources that feed into a predictive model (Para 69, 74) and suggests that it can be used with any model for predictive analytics.  Therefore, Ronen in view of Morris suggest to the skilled artisan an engine that can retrieve data associated with a predictive security model and aggregate it. The office action admits that neither Ronen nor Morris teach retrieving metadata associated with a predictive security model. Therefore, Vidas was relied upon to show how the skilled artisan would understand how to retrieve, as the claim broadly recites, metadata and associate said metadata with a predictive model. 
Applicant contends there is “receiving, obtaining, collecting, or otherwise aggregating” metadata associated with a custom predictive model. The Examiner disagrees.  In quoting Vidas, Col 2, lines 10-30):
“The platform, however, further enables data controllers to exercise greater control over their proprietary data by providing them with tools to select, filter out, or prevent access to particular/selected security data according to developed or set data parameters or policies based on internal or external controls, such as compliance with governmental regulations or privacy concerns. Developed security or data analysis applications, as well as updates or modification thereto, thus further can be shared through an open marketplace, while all or at least some of the data controllers' data received, obtained, collected or otherwise aggregated, e.g., from security logs, net flows, end point monitoring, etc., can be controlled by the data controller, and can remain in situ at a data controller's location, for example, at a data center or management center managed by the data controller or their authorized agent (e.g., MSSP, security analysts, etc.), with only selected security data or aspects thereof being shared, e.g., metadata being shared vs. data records including social security, health, or other client proprietary information.”

Thus, in contrast to Applicants argument metadata is associated with and aggregated data retrieved by data controllers and aggregated to a model (See col. 7, lines 40-67) and :
“As additionally shown in FIG. 2, the data center 24 further may include at least one monitoring device 44 communicatively coupled to the network 30, which monitoring device 44 further can be operable to store and execute computer readable instructions to continuously monitor, in real time, activity at each network system, for example, activity of information handling systems connected to the network. Such monitoring activity can include logging on or logging off of networks by the information handling systems, downloads or uploads, changes to settings, use of the devices, etc. Additionally, network activities such as executed processes (e.g., type, number of times accessed, resulting actions, etc.), types and/or numbers of files modified, net flow aggregate, and other similar activities can be monitored and collected as part of security logged data/records. It will be understood, however, that the monitoring system 44 is optional and monitoring or other security services can be done by any of the devices or information handling systems in communication with the network managed or accessed by the platform participants or data controllers, for example, each of the devices/information handling systems can run or otherwise access an end point software agent or antivirus software that may monitor and/or collect or aggregate security data or otherwise security relevant data, though any suitable data can be collected, obtained, aggregated, or otherwise accessed without departing from the present disclosure. As an additional example, a partial or complete model can be compiled on from different locations/data sets, including data stored in a cell on the premise, that model being sent back centrally, aggregated with other models and distributed back to all the cells.”



As  expressly stated in Fig. 8a, step 504, security data is aggregated for identifying security threats and for applying to models to prevent malicious security attacks (See col. 19, lines 30-67). Therefore, in contrast to applicants assertion that Vidas does teach aggregating data, compiling a model with associated metadata as security data. The combination, as argued in page 7 of the previous action is Ronen suggests a predictive security model and updating with data from devices and in Morris which states that aggregating data that can be applicable to any model for the purposes of prediction operation outcomes and finally from Vidas to include metadata that is at least as the claim requires associated with a model with aggregated data. There is no requirement in the claim that any specific association is required to a predictive model with the metadata nor is there a requirement as to how it is retrieved. Rather, simply and broadly the claim requires some form of retrieval, to which Ronen teaches. Ronen also teaches a predictive security model and simply lack teaching association of metadata to said model. Vidas expressly teaches aggregating, and using an ingress and egress API with descriptive metadata to obtain data and as shown above and associating metadata in the data retrieved for a model where as stated in Vidas any number of participants (banks, health car or other providers) can have their data monitored for the purposes of applying security models to detect malicious attacks (col. 7, lines 10-45 and col. 8, lines 5-67, col. 12, lines 50-67, col. 16, lines 60-67, col. 17, lines 1-40 ). 

Therefore, As stated in the action, the rejection of the limitation of “silent as to retrieving, by the device, metadata associated with the custom predictive security model” was not simply rejected over Vidas, rather it was rejected over combination of Ronens predictive model with associated data with Morris’ aggregation of data applicable to any model and Vidas aggregation of metadata at least associated with a model and that it would be obvious to retrieve metadata with a model for the purposes of using the descriptive metadata features with an ingress and egress API for processing purposes. 
 Applicant further contends that Vidas does not teach or suggest where the metadata is used for aggregating that are defined at least in part by the metadata, as recited in the claim because Applicant interprets Vidas as simply describing data aggregation and Vidas doesn’t, according to applicant, apply descriptive metadata such that data aggregations are defined based in part on the metadata. The Examiner disagrees. Ronens predictive security model includes data from features collected from logs, login actions, credentials, events, etc. (Para 20-22). Vidas expressly discloses the descriptive metadata used with the ingress and egress API to gather the same data types as Ronen collects. (See Vidas, col. 7, lines 40-67).  

Such monitoring activity can include logging on or logging off of networks by the information handling systems, downloads or uploads, changes to settings, use of the devices, etc. Additionally, network activities such as executed processes (e.g., type, number of times accessed, resulting actions, etc.), types and/or numbers of files modified, net flow aggregate, and other similar activities can be monitored and collected as part of security logged data/records. It will be understood, however, that the monitoring system 44 is optional and monitoring or other security services can be done by any of the devices or information handling systems in communication with the network managed or accessed by the platform participants or data controllers, for example, each of the devices/information handling systems can run or otherwise access an end point software agent or antivirus software that may monitor and/or collect or aggregate security data or otherwise security relevant data, though any suitable data can be collected, obtained, aggregated, or otherwise accessed without departing from the present disclosure. As an additional example, a partial or complete model can be compiled on from different locations/data sets, including data stored in a cell on the premise, that model being sent back centrally, aggregated with other models and distributed back to all the cells. 

Therefore, the Examiner interprets Vidas as, in contrast to applicants interpretation, using an API with descriptive metadata to populate a model, used for determining malicious attacks, much like that of Ronen, where the API metadata describes the monitored and aggregated data of various categories, as described in Vidas. 
In summary, based on the information herein, applicants arguments are not persuasive and the claims remain rejected over Ronen in view of Morris in further view of Vidas. 

As to the argument over Poulin and Gupta, applicants present the same arguments as above, therefore for the all the same reasons presented above, the claims 5, 7, 9,10,19 and 20 remain rejected as presented below and applicants request for allowance of the additional claims is not persuasive. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 10,050,985 et al. to Mhatre which expressly states:
“FIG. 2 shows an architecture 200 of the insider threat detection system according to some embodiments of the invention. The system includes a model builder 202 that receives metadata 212 collected from the network traffic, and uses that metadata 212 to construct one or more predictive models 214. In some embodiments, the metadata is a dynamic data set that is refreshed on a regular basis.
(20) A threat assessment model 204 accesses the predictive model data 214, and performs a comparison against the data being collected for ongoing network activity. The threat assessment model 204 identifies any significant deviations in behavior, and flags such behaviors as potential threats.
(21) Detected threats can be stored into a threat database 216. The threat database includes the information about detections of potentially malicious behavior as well as information about the hosts/actors to which those behaviors are attributed. In some embodiments, the captured information may pertain to specific users that are associated to a specific host exhibiting the malicious behavior, if a correlation can be made between individuals/users and the hosts.
(22) The model data 214, metadata 212, and threat data 216 can be stored onto one or more computer readable storage devices 210. The computer readable storage devices 210 comprises any combination of hardware and software that allows for ready access to the data that is located at the computer readable storage device 210. For example, the computer readable storage device 210 could be implemented as computer memory operatively managed by an operating system. The data in the computer readable storage device 210 could also be implemented as database objects, cloud objects, and/or files in a file system. It is noted that the metadata, model data, and threat data do not need to be stored in the same storage device/database or even in a database.”
.(See Col. 3-4). 
Thus, Mhatre is pertinent to the claims for the express mention of using metadata to construct models. 
Allowable Subject Matter
As previously stated, Claims 2, 3-4, 6, 12, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant acknowledged the objection, which remains. 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5. 	Claim 1, 8, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen et. al. U.S. Publication No. 20170344901 published Nov. 30, 2017 in view of Morris e.t. al. U.S. Publication No. 20160350671 published Dec. 1, 2016 in further view of Vidas et. al. U.S. Patent No. 10735470 filed Nov. 6, 2017.

With respect to Independent claim 1, Ronen teaches a method of processing a custom predictive security model comprising:
retrieving a custom predictive security model definition selected from a model library, the custom predictive security model defining: input data from one or more available data sources providing security related information, the input data used in the predictive security model (See Para 3-4, 15-24). Ronen teaches retrieving a predictive security model from the storage system that contains input data from one or more data sources accessing the storage system and the premises devices (Para 15-24). Ronen teaches (Para 28) optionally the replica 211 and on-premise predictive security model  are forwarded to  off-premises storage system 201 over a network. The off premises storage system 201 hosts a plurality of different replicas of different devices, each associated with a respective copy of an on-premise security model.  Thus, Ronen teaches a library of predictive security models (Para 24). Further, (Para 25) Ronen expressly discloses the off premises “models” are used to update the on premises models(Para 27, 29). Ronen teaches the on-premises model is created from a set of multiple models and templates with reference to the replica 211 (Para 28, (See also Para 43, 53). 
and model logic providing a scoring function used to compute a predicted output value from the input data (See Para ). Ronen teaches the predictive security model is scored and used for detection of anomalies or predictions. Ronen further teaches using and ranking (scoring) templates of models and creating a model from multiple models (Para 28). 9Ronen teaches 
ingesting, from the available data sources, the input data specified in the retrieved custom predictive security model and loading the ingested input data into the scoring function of the custom predictive security model (See Para 18, 21, ). Ronen teaches a premises storage modeler using ingests transactions data on the device and feeds to security model and can also include other anomaly detection (Para 22) that are then classified and used as training data (Para 27) and fed into a scoring function (See also Para 30, for capturing data and accessing target data (Para 36, 40-43, 52).  
and outputting a predicted value from the scoring function based on the ingested input data (para 26, output of prediction to the user). 
The present application specification (Para 48) discloses that data ingest functionality takes in raw input data and a variety of input sources. The skilled artisan prior to the effective date of the invention would understand that the various sources of data to which Ronen teaches or suggests (Para 21) are ingested as in logged and stored. However, the term “ingesting” does not have specific definition in the present application specification. Data ingestion in the art means to take something in or absorb something and then storing it for later use (“http://whatis.techtarget.com/definition/data-ingestion”.) This definition has been applied to the rejection above. Moreover, the ingestion limitation as broadly recited encompasses numerous ways to which ingestion can occur, thus the teachings of Morris are relied upon to show at least a process of taking raw data as a source and aggregating to be used in a model. 
Morris teaches that raw data and source data aggregation can be provided from multiple sources (Para 40, 83, 87, 102, 104). Morris teaches said data can be provided at regular intervals and can be formatted for analysis so as to greatly improve the accuracy of predictive models (Para 39). Said data can be  used or cause a predictive output to change or update (Para 40). Morris teaches the raw data can be input and stored in a database for analysis (Para 48). Morris teaches the source data 172 (Para 59, 65) is used as source data to generate predictive models. Morris expressly teaches that by collecting data from several sources the predictive models can be customized (Para 41). Morris teaches the device can be any suitable device to which collects and stores the information (Para 49). Morris teaches the predictive system and server can connect multiple devices over a network (Para 53). Morris teaches and suggests the data sources can emanate not just from the sensors but other sources for the interest in generating a predicted output (Para 54). Morris teaches aggregating (fig. 2b) of the source data to determine features of the data (Para 69). Said features are scored so as to more accurately predict an outcome (Para 70-71). Morris teaches said data is fed into a predictive model (Para 74) and different models can be stored and the models are used to determine predictive outputs using said source data (Para 74-79). Morris teaches outputs of trained sub-models can be combined to form a supermodel to produce an output (Para 80). Morris teaches models can be trained in tandem with the use of a model (Para 81-82). Morris teaches the sub-models may comprise “any” suitable type of model or predictive analytics (Para 85).  The combination of Ronen’s predictive security model receiving data from a source to be analyzed and determine a predictive output combined with Morris models would as suggested in Morris allow for receipt of data from various sources for the purposes of forming a predictive output (Para 59). 
However, neither Morris nor Ronen teach:
 retrieving, by the device metadata associated with the custom predictive model 
wherein ingesting the input data comprises aggregating the input data based at least in part on one or more data aggregations defined in the custom predictive security model definition, wherein the one or more data aggregations are defined based at least in part on the metadata;
Nonetheless, Vidas teaches Fig. 4, a system that can ingest and interpret data from input sources. Vidas teaches building a security model (See figure 5, 8a). Vidas teaches collecting aggregated metadata (col. 2, lines 20-35, col. 9, lines 1-30, col. 15, lines 1-67; col. 16, lines 39-67 and col. 17, lines 1-67 and col. 18, lines 1-67) to populate a security model via making API calls. The combination of Vidas with Ronen would allow for data controllers to have control over specific security data while accessing common data (col. 2).   
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ronen, Vidas and Morris in front of them to show how data from various sources is ingested into a model for the purposes of predicting outcomes. The motivation to combine Ronen where Ronen expressly suggests using one or more models (Para 29, 44) from collected information (Para 21) on user equipment anomalies and from Morris where Morris suggests receiving and filtering data from various sources (Para 83) where the models can be any suitable type model(s) (Para 84-85) and then training a model for the purposes of predicting “any” variety of operational outcomes (See also Para 27). The motivation to combine Ronen with Vidas comes from Vidas to access security models using metadata (col. 9) so as to not share sensitive information and to use the metadata as descriptive information to populate the model (col. 16, bottom). 
With respect to dependent claim 8, Ronen teaches the method, further comprising providing a user interface for creating the one or more custom models, the user interface comprising: import functionality for importing a data schema; and import functionality for importing model logic. (See GUI Para 30, 47). Ronen teaches the user can customize the model and determine or edit the model components and the rules for importing the data. 

With respect to claim  18,  claim 18 reflects a system comprising a processor and instructions that when executed execute a substantially similar set of steps as those outlined in claim 8, and in further view of the following are rejected along the same rationale. (Ronen Fig. 2, shows the device, memory and connection over a network (Para 17) and Morris (fig. 1, para 44-54).  
With respect to claim 21, claim 21 reflects a non-transitory computer readable medium comprising instructions that when executed execute a substantially similar set of steps as those outlined in claim 1, and in further view of the following are rejected along the same rationale. (Ronen Fig. 2, shows the device, memory and connection over a network (Para 17) and Morris (fig. 1, para 44-54).  
6. 	Claim 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen in view of Morris in further view of Vidas as applied to claim 1 and 11 above, and further in view of Poulin et al. U.S. Publication No. 20140245207 published Aug. 28, 2014.


With respect to claims 5 and 7, as indicated in the above discussion Ronen in view of Morris in view of Vidas teaches or suggests each element of claims 1 and 11. 
Ronen teaches a user interface (Para 30) where the user can edit models, rules, policies and where the user can create and edit a combination of models and store them in storage (Para 18, 20). Ronan teaches a model library stored as a replica with other replicas on an off premises device. Ronen teaches (Para 28) optionally the replica 211 and on-premise predictive security model  are forwarded to  off-premises storage system 201 over a network. The off premises storage system 201 hosts a plurality of different replicas of different devices, each associated with a respective copy of an on-premise security model.  Thus, Ronen teaches a library of predictive security models (Para 24). Further, (Para 25) Ronen expressly discloses the off premises “models” are used to update the on premises models(Para 27, 29). Ronen teaches the on-premises model is created from a set of multiple models and templates with reference to the replica 211 (Para 28, (See also Para 43, 53).The models stored are exact replicas of the on-site models and by definition they store definitions of a predictive security model and the actual custom predictive security model for the specific device. 
Thus, Ronen suggests the user can select one or more of the combinations of models, via the user interface. In combination, Morris expressly teaches a predictive modeling system that comprises generating and editing and super-models (Para 84, 87) where a super-model is a combination of sub-models (para 106). Morris suggests the models can be any type of model (Para 106, 124).  Morris teaches a triggering can occur to update the aggregation of data feeding the super-model (para 5, 86, 112 see super-model trigger rules, 130, 132). Thus, Morris teaches wherein one or more of the supermodels further define trigger conditions for triggering processing the respective supermodel (See range of false positives, false negative triggers (Para 86), triggered dynamically by the real time source Morris teaches providing an outcome of the supermodel prediction to a device (Para 124) in a variety ways (text, email, message, alerts, etc.).  Nonetheless, Ronen in view of Morris do not specifically show:
one or more Boolean operators joining the two or more models to provide a predictive value for the supermodel. 
providing a user interface for trigger selection functionality for selecting one or more triggering events from available triggering events; 
However, Poulin is analogous art to Ronen in disclosing a predictive modeling user interface. Poulin expressly shows a user interface that can allow a user to merge two or more models (Para 42, merge). Poulin teaches a user interface comprising a Boolean operators can be used in a user interface to select options of a model (Para 31, 82). Poulin teaches generating interfaces for estimating that a future event will occur (Para 6) and search services for rendering predictive models (Para 8). Each of the found models having different prediction outcomes and where the model can be activated in the user interface at any time. Poulin teaches accessing models build by model editor (Para 27, 29). Poulin teaches using a trigger or trend control based on context such as picking a particular stock symbol or heath disease (Fig. 3d and Para 59).   The combined interface of Ronen and Poulin would allow the multiple models of Ronen to be adjusted by the Boolean operators of Ronen and merged so as to edit or modify said models to the user desired outcome (Para Ronen 30. Poulin 43). 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ronen, Vidas, Poulin and Morris in front of them to show how data from various sources is ingested into a model for the purposes of predicting outcomes. The motivation to combine Ronen where Ronen expressly suggests using one or more models (Para 29, 44) from collected information (Para 21) on user equipment anomalies and from Morris where Morris suggests receiving and filtering data from various sources (Para 83) where the models can be any suitable type model(s) (Para 84-85) and then training a model for the purposes of predicting “any” variety of operational outcomes (See also Para 27). Further motivation to combine the interface of Poulin with the interface of Ronen comes from Poulin to allow a user to create a custom predictive model via the user interface including different input variables or factors so as to predict an output (Para 59-63). 

7. 	Claims 9-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen in view of Morris further in view of Vidas as applied to claim 1 and 11 above, and further in view of Gupta et. al. US. Publication No. 20170091673 published Sept. 29, 2016.

With respect to claims 9-10, as indicated in the above discussion Ronen in view of Morris in view of Vidas teaches or suggests each element of claims 1 and 11. 
Ronen teaches a user interface (Para 30) where the user can edit models, rules, policies and where the user can create and edit a combination of models and store them in storage (Para 18, 20). Thus, Ronen suggests the user can select one or more of the combinations of models, via the user interface. In combination, Morris expressly teaches a predictive modeling system that comprises generating and editing and super-models (Para 84, 87) where a super-model is a combination of sub-models (para 106). Morris suggests the models can be any type of model (Para 106, 124).  Morris teaches a triggering can occur to update the aggregation of data feeding the super-model (para 86, 112 see super-model trigger rules, 130, 132). Morris teaches providing an outcome of the supermodel prediction to a device (Para 124) in a variety ways (text, email, message, alerts, etc.).  Nonetheless, Ronen in view of Morris do not specifically show:

wherein the import functionality for importing model logic imports model logic is defined using Predictive Model Markup Language (PMML). 
However, Gupta is analogous art to Ronen and Morris as being from the same problem solving are of predictive modeling (Para 3). Gupta teaches a scorer module that imports a model using a PMML file format (Para 84, 88). Gupta teaches the model file formats can vary and where the device can receive the model in various formats including PMML. (Para 63). Gupta teaches the prediction server receives PMML files and if the file is not in PMML format then the system then generates a PMML file (Para 67, 73). When a user, via user interface, wants to change the prediction parameters, then the system makes the change to the PMML file (Para 97). Finally, via the user interface model creator, the user can select via a user interface option to export a model as in the PMML format (Para 101). Therefore, the combination of Ronen’s user interface creation and editing of models and Gupta’s user interface options to generate PMML files would allow a user to create PMML files for the variety of models of both Ronen and Gupta. 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ronen, Vidas, Gupta and Morris in front of them to show how data from various sources is ingested into a model for the purposes of predicting outcomes. The motivation to combine Ronen where Ronen expressly suggests using one or more models (Para 29, 44) from collected information (Para 21) on user equipment anomalies and from Morris where Morris suggests receiving and filtering data from various sources (Para 83) where the models can be any suitable type model(s) (Para 84-85) and then training a model for the purposes of predicting “any” variety of operational outcomes (See also Para 27). Further motivation to combine Gupta with Ronen comes from Gupta to present a user on a user interface to export a model as a PMML file via a graphical element or link or button (Para 101) and doing so enables the file to be consumable by prediction servers (Para 67) and easily used as metadata.  

With respect to claims 19-20,  claims 19-20 reflect a system comprising a processor and instructions that when executed execute a substantially similar set of steps as those outlined in claims 9-10, and in further view of the following are rejected along the same rationale. (Ronen Fig. 2, shows the device, memory and connection over a network (Para 17) and Morris (fig. 1, para 44-54).  

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN B THERIAULT/             Primary Examiner, Art Unit 2179